Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-4, in the reply filed on 10/21/2021 is acknowledged.
2.	Claims 5-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected (distinct) invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2021.

Specification
3.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
4.	Claim 4 is objected to because of the following informalities: 
	In claim 4, line 1, “catalyst” should be changed to recite --catalyst system--.
	Appropriate correction is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

	Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/838,406 (or US 2021/0308654) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	The copending application appears to teach the same mixed oxide catalyst system as in the instant claim 1.  The additional limitation on “alumina support” and the Markush group for the precipitation agent in the claim 1 of the copending application is noted.  However, these limitations are inherently a part of the claimed catalyst system and could have been included in the instant claim 1 in view of the open-ended transitional phrase “comprising” in the preamble of the instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102(a)(1)/103
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Suzuki et al. (US 6,306,794 B1).
Suzuki et al. ‘794 discloses a composite oxide catalyst comprising: (a) a composite oxide carrier comprising: alumina, and at least one member selected from the group consisting of  ceria, zirconia, ceria-zirconia composite oxide; and (b) a catalyst metal, which is at least one selected from the group consisting of platinum, palladium, and rhodium (See col. 24, claims 16-17).  The atomic ratio of Ce:Zr range from 1:0.2 to 1:5 (See col. 23, claim 4), from 1:08 to 1:1.25 (See col. 23, claim 5).  See also entire reference for further details.
Specifically, col. 8, line 60- col.10, line 44, under “Embodiment 1”, the reference discloses the catalyst was prepared by forming an aqueous solution (liquid A) by mixing and dissolving aluminum nitrate nonahydrate, zirconyl nitrate dehydrate, and cerium nitrate (III), barium nitrate, and deionized water together, and forming an aqueous solution (liquid B) by mixing and dissolving ammonia water, ammonium carbonate, and deionized water together, then mixing together homogeneously the liquid A and liquid B to form a mixed liquid and precipitated precursor of oxide, washed, dried, and fired at 650oC for 1 hour, and finally pulverized with a ball mill to obtain a powdered composite oxide.
Regarding claim 1, the reference appears to teach the claimed mixed oxide catalyst system comprising a Pt promoted ceria-zirconia, which is synthesized by co-precipitation using ammonium carbonate as a precipitating agent.  The claimed “Ce0.5Zr0.5O2” appears met by the teaching of the 
If in fact the range of the atomic ratio of Ce:Zr is outside of the claimed range, the following applies.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the atomic ratios of Ce and Zr in order to achieve an effective catalyst material because metal contents or atomic ratios is a results-effective variable, in view of In re Boesch.
Regarding claims 2-4, the intended use recitations in the claims are noted.  Examiner considers since the claimed mixed oxide catalyst system is the same as the disclosed catalyst, it is only reasonable to conclude that the disclosed catalyst would have the same capabilities and would perform at the same temperature and exhibit the same NOx storage capacity amounts as well.

Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared.

Conclusion
7.	Claims 1-12 are pending.  Claims 1-4 are rejected.  Claims 5-12 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
November 04, 2021